DETAILED ACTION
Response to Amendment
The Amendment filed on May 11, 2022 has been entered. Claims 1 and 3-17 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on February 15, 2022. Applicant’s arguments and amendments to the prior art rejections of claims 1 and 3-17 have been fully considered but they are not persuasive. Applicant’s amendments to the Claims have necessitated new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 6,318,053), hereinafter Frank, in view of Wagner (WO 2014170088 A1).
Regarding claim 1, Frank discloses an apparatus (shown in Figure 4a) for packaging sheet material (10 in Figure 4a) with a packaging device (all parts shown in Figure 4a except 70, 90, and 10, collectively) for packaging the sheet material (10) using a packaging material (40 in Figure 4a) dispensed from a roll (30/32 in Figure 4a) (Col. 3 lines 50-67, Col. 2 lines 50-56).
However, Frank does not disclose: the apparatus comprises a control device arranged to control the apparatus, the control device including a monitoring device, wherein: the monitoring device is formed by a rotary encoder, a signal of the monitoring device is evaluated by the control device during the packaging of the sheet material, the control device deriving therefrom whether the packaging material is present on the roll, and the signal of the monitoring device is a rotation of the roll.
Wagner teaches that it was known to provide a control device (26, 28, and 24 collectively in Figure 1) arranged to control an apparatus (shown in Figure 1), the control device (26, 28, and 24 collectively) including a monitoring device (28), wherein: the monitoring device (28) is formed by a rotary encoder (28) (Paragraphs 0013 and 0014 of Machine Translation of WO 2014170088 A1), a signal (rotational speed ω of the roll 14 in Figure 1) of the monitoring device (28) is evaluated by the control device (26, 28, and 24 collectively) during packaging of a profile (10 in Figure 1, analogous to the sheet material 10 of Frank), the control device (26, 28, and 24 collectively) deriving therefrom whether the packaging material (12) is present on a roll (14 in Figure 1) (Paragraphs 0014-0017 of Machine Translation of WO 2014170088 A1), and the signal (rotational speed ω of the roll 14) of the monitoring device (28) is a rotation of the roll (14) (because the rotational speed ω of the roll 14 is a measure of and represents a rotation of the roll 14), in order to improve material management in the apparatus, allow a user to check at any time whether supply of the packaging material (12) is sufficient for the profile lengths to be processed and how many profiles (10) of known length can still be processed with the remaining packaging material (12), allow a replenishment of the packaging material (12) to be provided in good time, and allow a user to recognize before the start of a new order/operation that a required roll change must take place during production (Paragraphs 0004, 0008, 0017, and 0021 of Machine Translation of WO 2014170088 A1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Frank to incorporate the teachings of Wagner by providing the apparatus (shown in Figure 4a) of Frank with a control device arranged to control the apparatus, the control device including a monitoring device, wherein: the monitoring device is formed by a rotary encoder, a signal of the monitoring device is evaluated by the control device during the packaging of the sheet material (10 of Frank), the control device deriving therefrom whether the packaging material is present on the roll (30/32 of Frank), and the signal of the monitoring device is a rotation of the roll, because doing so would improve material management in the apparatus, allow a user to check at any time whether supply of the packaging material is sufficient for the sheet material lengths to be processed and how many sheet materials (10 of Frank) of known length can still be processed with the remaining packaging material, allow a replenishment of the packaging material to be provided in good time, and allow a user to recognize before the start of a new order/operation that a required roll change must take place during production.
Regarding claim 3, Frank in view of Wagner teaches that the control device (26, 28, and 24 collectively of Wagner) ascertains a rotational speed (ω of Wagner) of the roll (30/32 of Frank) from the signal (rotational speed ω of the roll 30/32 of Frank) of the rotary encoder (28 of Wagner) (Paragraph 0013 lines 3-4 and Paragraph 0014 line 6 of Machine Translation of WO 2014170088 A1).
Regarding claim 4, Frank in view of Wagner teaches that the control device (26, 28, and 24 collectively of Wagner) ascertains how much of the packaging material (40 of Frank) is present on the roll (30/32 of Frank) from the ascertained rotational speed (ω of Wagner) of the roll (Paragraphs 0014-0017 of Machine Translation of WO 2014170088 A1).
Regarding claim 5, Frank in view of Wagner teaches that the control device (26, 28, and 24 collectively of Wagner) ascertains a number (k of Wagner) of revolutions of the roll (30/32 of Frank) per packaging process from the signal of the rotary encoder (28 of Wagner) (Paragraphs 0015 lines 2-3 of Machine Translation of WO 2014170088 A1).
Regarding claim 6, Frank in view of Wagner teaches that the control device (26, 28, and 24 collectively of Wagner) ascertains how much of the packaging material (40 of Frank) is present on the roll (30/32 of Frank) from the ascertained number (k of Wagner) of revolutions of the roll per packaging process (Paragraphs 0015-0017 of Machine Translation of WO 2014170088 A1).
Regarding claim 7, Frank in view of Wagner teaches that the sheet material (10 of Frank) for packaging is moved by a drive (the inherently-present drive which translates 21 horizontally as shown in Figures 4a-4c of Frank) and a slider (21 in Figures 4a-4g of Frank) and is thereby enclosed by the packaging material (40 of Frank) (Col. 3 lines 50-67 and Col. 2 lines 46-49 of Frank), and the control device (26, 28, and 24 collectively of Wagner) evaluates the signal (rotational speed ω of the roll 30/32 of Frank) of the monitoring device (28 of Wagner) while the drive (the inherently-present drive which translates 21 horizontally as shown in Figures 4a-4c of Frank) is active (because Wagner teaches in Paragraphs 0013-0017 and 0021 that the control device [26, 28, and 24 collectively] evaluates the signal of the monitoring device 28 at all times and uses the signal to calculate and display the length L of packaging material 12 on display screen 34 at all times).
Regarding claim 9, Frank in view of Wagner, as applied to claim 1, teaches all the limitations of the claim as stated above except: the apparatus has a display device controlled by the control device.
Wagner further teaches that it was known to provide an apparatus (shown in Figure 1) with a display device (34 in Figure 1; or 34 and the block/body shown in Figure 1 on which 34 is located, collectively) controlled by a control device (26, 28, and 24 collectively in Figure 1) (Paragraphs 0017 and 0020) in order to allow a type of a packaging material (12 in Figure 1), a thickness of the packaging material (12), a remaining length (L) of the packaging material (12), a width of the packaging material (12), an area of a remaining supply of the packaging material (12), and a monetary value of the remaining supply of the packaging material (12) to be displayed for the convenience of a user, and allow an operating personnel to be informed at any time about the remaining supply of the packaging material (12) and compare this with a total length of profiles (10 in Figure 1, analogous to the sheet materials 10 of Frank) still to be processed (Paragraphs 0017, 0020, and 0021 of Machine Translation of WO 2014170088 A1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Frank in view of Wagner to incorporate these further teachings of Wagner by providing the apparatus of Frank in view of Wagner with a display device controlled by the control device (26, 28, and 24 collectively of Wagner), because doing so would allow a type of the packaging material (40 of Frank), a thickness of the packaging material, a remaining length of the packaging material, a width of the packaging material, an area of a remaining supply of the packaging material, and a monetary value of the remaining supply of the packaging material to be displayed for the convenience of a user, and allow an operating personnel to be informed at any time about the remaining supply of the packaging material and compare this with a total length of sheet materials (10 of Frank) still to be processed.
Regarding claim 10, Frank in view of Wagner teaches that the display device (34 of Wagner), in a manner controlled by the control device (26, 28, and 24 collectively of Wagner), outputs a warning (a zero value of the length L displayed on display screen 34 of Wagner) if no packaging material (40 of Frank) is present any more on the roll (30/32 of Frank) (because display screen 34 of Wagner displays a zero value of the length L of the packaging material remaining on the roll when no packaging material remains on the roll, since display screen 34 of Wagner displays the length L of the packaging material remaining on the roll at all times, as stated in Paragraphs 0017 and 0021 of Machine Translation of WO 2014170088 A1, including when no packaging material remains on the roll).
Regarding claim 11, Frank in view of Wagner teaches that the display device (34 of Wagner), in a manner controlled by the control device (26, 28, and 24 collectively of Wagner), outputs a warning (a low/small value of the length L displayed on display screen 34 of Wagner) if only a small amount of the packaging material (40 of Frank) is still present on the roll (30/32 of Frank) (because display screen 34 of Wagner displays a low/small value of the length L of the packaging material remaining on the roll when a small amount of the packaging material is still present on the roll, since display screen 34 of Wagner displays the length L of the packaging material remaining on the roll at all times, as stated in Paragraphs 0017 and 0021 of Machine Translation of WO 2014170088 A1, including when a small amount of the packaging material is still present on the roll).
Regarding claim 12, Frank in view of Wagner, as applied to claim 9, teaches all the limitations of the claim as stated above except: the display device outputs an acoustic warning.
Wagner further teaches that it was known to provide a display device (34 and the block/body shown in Figure 1 on which 34 is located, collectively) that outputs an acoustic warning (the “warning signal” outputted by the “acoustic signal generator” mentioned in Paragraph 0017 lines 5-6 of Machine Translation of WO 2014170088 A1) in order to allow a user to be warned if a length (L) of a packaging material (12 in Figure 1) remaining on a roll (14 in Figure 1) decreases below an adjustable minimum value (Paragraph 0017 lines 5-6 of Machine Translation of WO 2014170088 A1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Frank in view of Wagner to incorporate these further teachings of Wagner by modifying the display device (34 of Wagner and the block/body shown in Figure 1 of Wagner on which 34 is located, collectively) so that it outputs an acoustic warning, because doing so would allow a user to be warned if a length of the packaging material (40 of Frank) remaining on the roll (30/32 of Frank) decreases below an adjustable minimum value and to take corrective action.
Regarding claim 13, Frank in view of Wagner teaches that the display device (34 of Wagner) outputs an optical warning (the length L of the packaging material remaining on the roll that is displayed on display screen 34 of Wagner at all times) (Paragraphs 0017 and 0021 of Machine Translation of WO 2014170088 A1 state that the length L of the packaging material remaining on the roll is displayed on display screen 34 of Wagner at all times).
Regarding claim 14, Frank discloses that the apparatus (shown in Figure 4a) for packaging the sheet material (10) packages the sheet material (10) by means of a band (41 in Figure 4e) (Col. 3 lines 62-67).
Regarding claim 15, Frank discloses that the apparatus (shown in Figure 4a) for packaging the sheet material (10) packages the sheet material (10) by means of a foil (40 in Figure 4e) (Col. 2 lines 50-56, Col. 3 lines 52-67).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Wagner in further view of Anders et al. (US 2016/0362258), hereinafter Anders.
Regarding claim 8, Frank in view of Wagner that the sheet material (10 of Frank) for packaging is moved by a drive (the inherently-present drive which translates 21 horizontally as shown in Figures 4a-4c of Frank) and a slider (21 in Figures 4a-4g of Frank) and is thereby enclosed by the packaging material (40 of Frank) (Col. 3 lines 50-67 and Col. 2 lines 46-49 of Frank), and the control device (26, 28, and 24 collectively of Wagner) evaluates the signal (rotational speed ω of the roll 30/32 of Frank) of the monitoring device (28 of Wagner) at all times (because Wagner teaches in Paragraphs 0013-0017 and 0021 that the control device [26, 28, and 24 collectively] evaluates the signal of the monitoring device 28 at all times and uses the signal to calculate and display the length L of packaging material 12 on display screen 34 at all times).
However, Frank in view of Wagner does not teach: the slider is provided with a linear encoder, and the linear encoder supplies a signal of a movement of the slider while the control device evaluates the signal of the monitoring device.
Anders teaches that it was known to provide a slider (5 in Figure 1) with a linear encoder (“encoder” mentioned in Paragraphs 0060 and 0034) that supplies a signal of a movement of the slider (5), in order to allow the slider (5) to be accurately moved to a defined position along a pushing direction (the Y direction shown in Figure 1) (Paragraphs 0060 and 0034).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Frank in view of Wagner to incorporate the teachings of Anders by providing the slider (21 of Frank) with a linear encoder, wherein the linear encoder supplies a signal of a movement of the slider, because doing so would allow the slider to be accurately moved to a defined position along a pushing direction.
Frank in view of Wagner in further view of Anders teaches that the control device (26, 28, and 24 collectively of Wagner) evaluates the signal of the monitoring device (28 of Wagner) while the linear encoder (“encoder” mentioned in Paragraphs 0060 and 0034 of Anders) supplies a signal of a movement of the slider (21 of Frank) (because Wagner teaches in Paragraphs 0013-0017 and 0021 that the control device [26, 28, and 24 collectively] evaluates the signal of the monitoring device 28 at all times and uses the signal to calculate and display the length L of packaging material 12 on display screen 34 at all times, including when the linear encoder supplies the signal of the movement of the slider).

Claims 16 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Wagner in further view of Smith (US 2010/0326016).
Regarding claims 16 and 17, Frank in view of Wagner teaches all the limitations of the claim as stated above except: the control device ascertains a change in a rotational speed of the roll from the rotation of the roll, which is the signal of the monitoring device; and the control device ascertains how much of the packaging material is present on the roll from the ascertained change in the rotational speed of roll.
Smith teaches that it was known to provide a control device (“control system”/“logic controllers”/“computer” described in Paragraph 0096) which: ascertains a change in a rotational speed of a roll (320 in Figure 9) from a signal of a monitoring device (360 in Figure 9) (Paragraph 0095 lines 1-10, Paragraph 0096); and ascertains how much of a packaging material (324 in Figure 9) is present on the roll (320) from the ascertained change in the rotational speed of roll (320) (Paragraph 0095 lines 5-20, Paragraph 0096); in order to provide a constant velocity of the packaging material (324) (Paragraph 0095 lines 17-20).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Frank in view of Wagner to incorporate the teachings of Smith so that: the control device (26, 28, and 24 collectively of Wagner) ascertains a change in a rotational speed of the roll (30/32 of Frank) from the rotation of the roll, which is the signal (rotational speed ω of the roll 30/32 of Frank) of the monitoring device (28 of Wagner); and the control device ascertains how much of the packaging material (40 of Frank) is present on the roll from the ascertained change in the rotational speed of roll; because doing so would provide a constant velocity of the packaging material and thus stable feeding of the packaging material.

Claims 1, 3-7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over De Matties (US 7,503,153), hereinafter Matteis, in view of Wagner (WO 2014170088 A1).
Regarding claim 1, Matteis discloses an apparatus (shown in Figure 1) for packaging sheet material (2 in Figure 1) with a packaging device (all parts shown in Figure 1 except 22 and 2, collectively) for packaging the sheet material (2) using a packaging material (8 in Figure 1) dispensed from a roll (“roll” mentioned Col. 5 lines 1-5) (Col. 4 line 54 – Col. 5 line 30).
However, Matteis does not disclose: the apparatus comprises a control device arranged to control the apparatus, the control device including a monitoring device, wherein: the monitoring device is formed by a rotary encoder, a signal of the monitoring device is evaluated by the control device during the packaging of the sheet material, the control device deriving therefrom whether the packaging material is present on the roll, and the signal of the monitoring device is a rotation of the roll.
Wagner teaches that it was known to provide a control device (26, 28, and 24 collectively in Figure 1) arranged to control an apparatus (shown in Figure 1), the control device (26, 28, and 24 collectively) including a monitoring device (28), wherein: the monitoring device (28) is formed by a rotary encoder (28) (Paragraphs 0013 and 0014 of Machine Translation of WO 2014170088 A1), a signal (rotational speed ω of the roll 14 in Figure 1) of the monitoring device (28) is evaluated by the control device (26, 28, and 24 collectively) during packaging of a profile (10 in Figure 1, analogous to the sheet material 2 of Matteis), the control device (26, 28, and 24 collectively) deriving therefrom whether the packaging material (12) is present on a roll (14 in Figure 1) (Paragraphs 0014-0017 of Machine Translation of WO 2014170088 A1), and the signal (rotational speed ω of the roll 14) of the monitoring device (28) is a rotation of the roll (14) (because the rotational speed ω of the roll 14 is a measure of and represents a rotation of the roll 14), in order to improve material management in the apparatus, allow a user to check at any time whether supply of the packaging material (12) is sufficient for the profile lengths to be processed and how many profiles (10) of known length can still be processed with the remaining packaging material (12), allow a replenishment of the packaging material (12) to be provided in good time, and allow a user to recognize before the start of a new order/operation that a required roll change must take place during production (Paragraphs 0004, 0008, 0017, and 0021 of Machine Translation of WO 2014170088 A1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Matteis to incorporate the teachings of Wagner by providing the apparatus (shown in Figure 1) of Matteis with a control device arranged to control the apparatus, the control device including a monitoring device, wherein: the monitoring device is formed by a rotary encoder, a signal of the monitoring device is evaluated by the control device during the packaging of the sheet material (2 of Matteis), the control device deriving therefrom whether the packaging material is present on the roll (“roll” mentioned Col. 5 lines 1-5 of Matteis), and the signal of the monitoring device is a rotation of the roll, because doing so would improve material management in the apparatus, allow a user to check at any time whether supply of the packaging material is sufficient for the sheet material lengths to be processed and how many sheet materials (2 of Matteis) of known length can still be processed with the remaining packaging material, allow a replenishment of the packaging material to be provided in good time, and allow a user to recognize before the start of a new order/operation that a required roll change must take place during production.
Regarding claim 3, Matteis in view of Wagner teaches that the control device (26, 28, and 24 collectively of Wagner) ascertains a rotational speed (ω of Wagner) of the roll (“roll” mentioned Col. 5 lines 1-5 of Matteis) from the signal of the rotary encoder (28 of Wagner) (Paragraph 0013 lines 3-4 and Paragraph 0014 line 6 of Machine Translation of WO 2014170088 A1).
Regarding claim 4, Matteis in view of Wagner teaches that the control device (26, 28, and 24 collectively of Wagner) ascertains how much of the packaging material (8 of Matteis) is present on the roll (“roll” mentioned Col. 5 lines 1-5 of Matteis) from the ascertained rotational speed (ω of Wagner) of the roll (Paragraphs 0014-0017 of Machine Translation of WO 2014170088 A1).
Regarding claim 5, Matteis in view of Wagner teaches that the control device (26, 28, and 24 collectively of Wagner) ascertains a number (k of Wagner) of revolutions of the roll (“roll” mentioned Col. 5 lines 1-5 of Matteis of Matteis) per packaging process from the signal of the rotary encoder (28 of Wagner) (Paragraphs 0015 lines 2-3 of Machine Translation of WO 2014170088 A1).
Regarding claim 6, Matteis in view of Wagner teaches that the control device (26, 28, and 24 collectively of Wagner) ascertains how much of the packaging material (8 of Matteis) is present on the roll (“roll” mentioned Col. 5 lines 1-5 of Matteis) from the ascertained number (k of Wagner) of revolutions of the roll per packaging process (Paragraphs 0015-0017 of Machine Translation of WO 2014170088 A1).
Regarding claim 7, Matteis in view of Wagner teaches that the sheet material (2 of Matteis) for packaging is moved by a drive (1 in Figure 1 of Matteis) and a slider (7 in Figure 1 of Matteis) and is thereby enclosed by the packaging material (8 of Matteis) (Col. 5 lines 13-24 of Matteis), and the control device (26, 28, and 24 collectively of Wagner) evaluates the signal of the monitoring device (28 of Wagner) while the drive (1 of Matteis) is active (because Wagner teaches in Paragraphs 0013-0017 and 0021 that the control device [26, 28, and 24 collectively] evaluates the signal of the monitoring device 28 at all times and uses the signal to calculate and display the length L of packaging material 12 on display screen 34 at all times).
Regarding claim 9, Matteis in view of Wagner, as applied to claim 1, teaches all the limitations of the claim as stated above except: the apparatus has a display device controlled by the control device.
Wagner further teaches that it was known to provide an apparatus (shown in Figure 1) with a display device (34 in Figure 1; or 34 and the block/body shown in Figure 1 on which 34 is located, collectively) controlled by a control device (26, 28, and 24 collectively in Figure 1) (Paragraphs 0017 and 0020) in order to allow a type of a packaging material (12 in Figure 1), a thickness of the packaging material (12), a remaining length (L) of the packaging material (12), a width of the packaging material (12), an area of a remaining supply of the packaging material (12), and a monetary value of the remaining supply of the packaging material (12) to be displayed for the convenience of a user, and allow an operating personnel to be informed at any time about the remaining supply of the packaging material (12) and compare this with a total length of profiles (10 in Figure 1, analogous to the sheet materials 2 of Matteis) still to be processed (Paragraphs 0017, 0020, and 0021 of Machine Translation of WO 2014170088 A1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Matteis in view of Wagner to incorporate these further teachings of Wagner by providing the apparatus of Matteis in view of Wagner with a display device controlled by the control device (26, 28, and 24 collectively of Wagner), because doing so would allow a type of the packaging material (8 of Matteis), a thickness of the packaging material, a remaining length of the packaging material, a width of the packaging material, an area of a remaining supply of the packaging material, and a monetary value of the remaining supply of the packaging material to be displayed for the convenience of a user, and allow an operating personnel to be informed at any time about the remaining supply of the packaging material and compare this with a total length of sheet materials (2 of Matteis) still to be processed.
Regarding claim 10, Matteis in view of Wagner teaches that the display device (34 of Wagner), in a manner controlled by the control device (26, 28, and 24 collectively of Wagner), outputs a warning (a zero value of the length L displayed on display screen 34 of Wagner) if no packaging material (8 of Matteis) is present any more on the roll (“roll” mentioned Col. 5 lines 1-5 of Matteis) (because display screen 34 of Wagner displays a zero value of the length L of the packaging material remaining on the roll when no packaging material remains on the roll, since display screen 34 of Wagner displays the length L of the packaging material remaining on the roll at all times, as stated in Paragraphs 0017 and 0021 of Machine Translation of WO 2014170088 A1, including when no packaging material remains on the roll).
Regarding claim 11, Matteis in view of Wagner teaches that the display device (34 of Wagner), in a manner controlled by the control device (26, 28, and 24 collectively of Wagner), outputs a warning (a low/small value of the length L displayed on display screen 34 of Wagner) if only a small amount of the packaging material (8 of Matteis) is still present on the roll (“roll” mentioned Col. 5 lines 1-5 of Matteis) (because display screen 34 of Wagner displays a low/small value of the length L of the packaging material remaining on the roll when a small amount of the packaging material is still present on the roll, since display screen 34 of Wagner displays the length L of the packaging material remaining on the roll at all times, as stated in Paragraphs 0017 and 0021 of Machine Translation of WO 2014170088 A1, including when a small amount of the packaging material is still present on the roll).
Regarding claim 12, Matteis in view of Wagner, as applied to claim 9, teaches all the limitations of the claim as stated above except: the display device outputs an acoustic warning.
Wagner further teaches that it was known to provide a display device (34 and the block/body shown in Figure 1 on which 34 is located, collectively) that outputs an acoustic warning (the “warning signal” outputted by the “acoustic signal generator” mentioned in Paragraph 0017 lines 5-6 of Machine Translation of WO 2014170088 A1) in order to allow a user to be warned if a length (L) of a packaging material (12 in Figure 1) remaining on a roll (14 in Figure 1) decreases below an adjustable minimum value (Paragraph 0017 lines 5-6 of Machine Translation of WO 2014170088 A1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Matteis in view of Wagner to incorporate these further teachings of Wagner by modifying the display device (34 of Wagner and the block/body shown in Figure 1 of Wagner on which 34 is located, collectively) so that it outputs an acoustic warning, because doing so would allow a user to be warned if a length of the packaging material (8 of Matteis) remaining on the roll (“roll” mentioned Col. 5 lines 1-5 of Matteis) decreases below an adjustable minimum value and to take corrective action.
Regarding claim 13, Matteis in view of Wagner teaches that the display device (34 of Wagner) outputs an optical warning (the length L of the packaging material remaining on the roll that is displayed on display screen 34 of Wagner at all times) (Paragraphs 0017 and 0021 of Machine Translation of WO 2014170088 A1 state that the length L of the packaging material remaining on the roll is displayed on display screen 34 of Wagner at all times).
Regarding claim 14, Matteis discloses that the apparatus (shown in Figure 1) for packaging the sheet material (2) packages the sheet material (2) by means of a band (8 in Figure 1) (Col. 4 lines 60-67, Col. 5 lines 13-30).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matteis in view of Wagner in further view of Anders et al. (US 2016/0362258), hereinafter Anders.
Regarding claim 8, Matteis in view of Wagner that the sheet material (2 of Matteis) for packaging is moved by a drive (1 in Figure 1 of Matteis) and a slider (7 in Figure 1 of Matteis) and is thereby enclosed by the packaging material (8 of Matteis) (Col. 5 lines 13-24 of Matteis), and the control device (26, 28, and 24 collectively of Wagner) evaluates the signal of the monitoring device (28 of Wagner) at all times (because Wagner teaches in Paragraphs 0013-0017 and 0021 that the control device [26, 28, and 24 collectively] evaluates the signal of the monitoring device 28 at all times and uses the signal to calculate and display the length L of packaging material 12 on display screen 34 at all times).
However, Matteis in view of Wagner does not teach: the slider is provided with a linear encoder, and the linear encoder supplies a signal of a movement of the slider while the control device evaluates the signal of the monitoring device.
Anders teaches that it was known to provide a slider (5 in Figure 1) with a linear encoder (“encoder” mentioned in Paragraphs 0060 and 0034) that supplies a signal of a movement of the slider (5), in order to allow the slider (5) to be accurately moved to a defined position along a pushing direction (the Y direction shown in Figure 1) (Paragraphs 0060 and 0034).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Matteis in view of Wagner to incorporate the teachings of Anders by providing the slider (7 of Matteis) with a linear encoder, wherein the linear encoder supplies a signal of a movement of the slider, because doing so would allow the slider to be accurately moved to a defined position along a pushing direction.
Matteis in view of Wagner in further view of Anders teaches that the control device (26, 28, and 24 collectively of Wagner) evaluates the signal of the monitoring device (28 of Wagner) while the linear encoder (“encoder” mentioned in Paragraphs 0060 and 0034 of Anders) supplies a signal of a movement of the slider (7 of Matteis) (because Wagner teaches in Paragraphs 0013-0017 and 0021 that the control device [26, 28, and 24 collectively] evaluates the signal of the monitoring device 28 at all times and uses the signal to calculate and display the length L of packaging material 12 on display screen 34 at all times, including when the linear encoder supplies the signal of the movement of the slider).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Matteis in view of Wagner in further view of Vlaam (US 6,282,868).
Regarding claim 15, Matteis discloses that the apparatus (shown in Figure 1) for packaging the sheet material (2) packages the sheet material (2) by means of a band (8 in Figure 1) (Col. 4 lines 60-67, Col. 5 lines 13-30).
However, Matteis in view of Wagner does not expressly teach: the apparatus for packaging the sheet material packages the sheet material by means of a foil.
Vlaam teaches that it was known to package sheet material (“stack of compressible flat items” mentioned in Col. 7 lines 22-25; or the “stacks of newspapers or magazines” mentioned in Col. 1 lines 9-12) by means of a foil (4 in Figures 1 and 2) in order to hold the sheet material (the “stack of compressible flat items”; or the “stacks of newspapers or magazines”) together and/or to protect the sheet material against damage and dirt (Col. 1 lines 9-12, Col. 8 lines 7-9, Col. 4 line 33 – Col. 5 line 25).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Matteis in view of Wagner to incorporate the teachings of Vlaam by substituting the band (8) of Matteis for a foil, because doing so would achieve the predictable result(s) of holding the sheet material (2 of Matteis) together and/or protecting the sheet material against damage and dirt. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claims 16 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Matteis in view of Wagner in further view of Smith (US 2010/0326016).
Regarding claims 16 and 17, Matteis in view of Wagner teaches all the limitations of the claim as stated above except: the control device ascertains a change in a rotational speed of the roll from the rotation of the roll, which is the signal of the monitoring device; and the control device ascertains how much of the packaging material is present on the roll from the ascertained change in the rotational speed of roll.
Smith teaches that it was known to provide a control device (“control system”/“logic controllers”/“computer” described in Paragraph 0096) which: ascertains a change in a rotational speed of a roll (320 in Figure 9) from a signal of a monitoring device (360 in Figure 9) (Paragraph 0095 lines 1-10, Paragraph 0096); and ascertains how much of a packaging material (324 in Figure 9) is present on the roll (320) from the ascertained change in the rotational speed of roll (320) (Paragraph 0095 lines 5-20, Paragraph 0096); in order to provide a constant velocity of the packaging material (324) (Paragraph 0095 lines 17-20).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Matteis in view of Wagner to incorporate the teachings of Smith so that: the control device (26, 28, and 24 collectively of Wagner) ascertains a change in a rotational speed of the roll (“roll” mentioned Col. 5 lines 1-5 of Matteis) from the rotation of the roll, which is the signal (rotational speed ω of the roll 30/32 of Frank) of the monitoring device (28 of Wagner); and the control device ascertains how much of the packaging material (8 of Matteis) is present on the roll from the ascertained change in the rotational speed of roll; because doing so would provide a constant velocity of the packaging material and thus stable feeding of the packaging material.

Response to Arguments
Applicant's arguments with respect to the prior art rejections of claims 1 and 3-17 have been fully considered but they are not persuasive.
In response to Applicant’s argument that:
“Id. The Office Action errs, however, when asserting that ¶¶ [0014]-[0017] of Wagner teach that the control device of Wagner evaluates a signal of the monitoring device (28) "in order to derive therefrom whether the packaging material (12) is present on the roll (14)." Id. Contrary to this assertion, a careful reading of Wagner reveals that the "evaluation device (26) [is] for calculating the length of the web (12) available on the roller (14) based on the rotational speed and the conveyor speed that have been measured"– not for determining whether the packaging material (12) is present on the roll (14). Wagner, at Abstract.
…
In view of the above, Wagner is silent regarding the features of "a signal of the monitoring device is evaluated by the control device during the packaging of the sheet material, the control device deriving therefrom whether the packaging material is present on the roll," as recited in amended claim 1. Accordingly, Applicants respectfully submit that claim 1 (and all claims depending therefrom) patentably distinguish over Frank and Wagner, whether considered separately or in combination.”,

the examiner firstly asserts that the control device (26, 28, and 24 collectively) of Wager indirectly derives from the signal (rotational speed ω of the roll 14) of the monitoring device (28) whether the packaging material (12) is present on the roll (14) when the control device (26, 28, and 24 collectively) calculates the length L of the packaging material (12) remaining of the roll (14), because the inability of the control device (26, 28, and 24 collectively) to calculate the length L and display the length L on display screen 34 as described in Paragraph 0017 of Machine Translation of WO 2014170088 A1 necessarily indicates that no more packaging material 12 remains of the roll 14. As long as some packaging material 12 remains on the roll 14, the control device (26, 28, and 24 collectively) of Wagner will calculate and display the length L on display screen 34 as described in Paragraph 0017 of Machine Translation of WO 2014170088 A1. Secondly, the examiner asserts that Wagner does not teach that the web 12 is changed when the “length L decreases below an adjustable minimum value” as proposed by the Applicant. Instead, Wagner merely teaches in Paragraph 0017 of Machine Translation of WO 2014170088 A1 that a warning signal is output by an acoustic signal generator when the “length L decreases below an adjustable minimum value”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731